DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 22 March 2021.  Claims 1-18 are pending. Claims 1-18 are currently amended. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments, with respect to the objection to claim 1 as set forth in the Office Action of 22 March 2021 have been fully considered and are persuasive.  Initially, the Examiner notes that applicant did not present any arguments against the objection to claim 1 in the response of 22 March 2021.  However, the Examiner has considered the amendments in an effort to expedite prosecution of the application.  As such, the objection to claim 1 has been withdrawn.
Applicant’s amendments and/or arguments, with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 22 March 2021 have been fully considered and are not persuasive.  Initially, the Examiner notes that applicant did not present any arguments against the claim interpretation under 35 USC 112(f) in the response of 22 March 2021.  However, the Examiner has 
Applicant’s amendments, with respect to the rejection of claim 17-18 under 35 USC 112(b) as set forth in the Office Action of 22 March 2021 have been fully considered and are persuasive. As such, the rejection of claims 17-18 has been withdrawn. However, applicant’s amendments with respect to the rejection of claims 8 and 12 under 35 USC 112(b) have been fully considered and are not persuasive. Initially, the Examiner notes that applicant did not present any arguments against the claims 8 and 12 under 35 USC 112(b) in the response of 22 March 2021 and the amendments do not overcome the rejection of claims 8 and 12 under 35 USC 112(b) and therefore the rejection is maintained. 
Applicant’s amendments/arguments with respect to the rejection of claims 1-18 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are persuasive. As such, the rejection of claims 1-18 under 35 USC 101 have been withdrawn. .  
Applicant’s arguments with respect to claims 1-16 as being unpatentable under 35 USC 103 over Kang in view of Pohlenz, and claims 17-18 over Kang in view of Pohlenz and Reith have been fully considered and are not persuasive. 
Specifically, Applicant argues:
Applicant respectfully submits that any review of the applied references-including the cited text, whether taken alone or combined should make plain that they do not disclose or suggest the claim features a data recorder system for a vehicle, comprising: an evaluation and control unit; and a memory device having a buffer memory; wherein the evaluation and control unit and the memory device are configured to perform the following: (i) continuously 
Applicant further respectfully argues that the Office Actions to date offer no evidence, but only conclusory hindsight, reconstruction and speculation, which these cases have indicated does not constitute evidence that will support a proper obviousness finding. Unsupported assertions are not evidence as to why a person having ordinary skill in the art would be motivated to modify or combine references to provide the claimed subject matter of the claims to address the problems met thereby. Accordingly, the Office must provide proper evidence of a motivation for modifying or combining the references to provide the claimed subject matter. 
The Federal Circuit, in the case of In re Kotzab, made plain that even if a claim concerns a "technologically simple concept" which is not the case here there still must be some finding as to the "specific understanding or principle within the knowledge of a skilled artisan" that would motivate a person having no knowledge of the claimed subject matter to "make the combination in the manner claimed," stating that: 

Here again, there have been no such findings to establish that the features discussed above of the rejected claims are met by the reference relied upon. As referred to above, any review of the reference, whether taken alone or combined, makes plain that it simply does not describe the features discussed above of the rejected claims. 
Finally, the present lack of any of the required factual findings forces both Applicants and any Appeals Board to resort to unwarranted speculation to ascertain exactly what facts underly the present obviousness rejections. The law mandates that the allocation of the proof burdens requires that the Patent Office provide the factual basis for rejecting a patent application under 35 U.S.C. § 103. (See In re Piasecki, 745 F.2d 1468, 1472, 223 U.S.P.Q. 785, 788 (Fed. Cir. 1984) (citing In re Warner, 379 F.2d 1011, 1016, 154 U.S.P.Q. 173, 177 (C.C.P.A. 1967))). In short, the Examiner bears the initial burden of presenting a proper prima facie unpatentability case -which has not been met in the present case. (See In re Oetiker, 977 F.2d 1443, 1445, 24, U.S.P.Q.2d 1443, 1444 (Fed. Cir. 1992)). 
As further regards all of the obviousness rejections, any Official Notice is respectfully traversed to the extent that it is maintained and it is requested that the Examiner provide specific evidence to establish those assertions and/or contentions that may be supported by the Official Notices under 37 C.F.R. § 1.104(d)(2) or otherwise. In particular, it is respectfully requested that the Examiner provide an affidavit and/or that the Examiner provide published information concerning these assertions. This is because the § 103 rejections are apparently being based on assertions that draw on facts within the personal knowledge of the 

The examiner answer
	The examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant argues in a general manner that Kang et al and Pohlenz either individually or in combination do not teach claim 1 as amended “A data recorder system for a vehicle, comprising: an evaluation and control unit, and a memory device having a buffer memory, wherein the evaluation and control unit and the memory device are configured to perform the following: (i) continuously evaluating internal, accident-relevant driving data, which are detected and provided by at least one sensor unit of the vehicle, (ii) receiving external, accident-relevant driving data, from a communication device from other road users and/or from infrastructure objects, which are situated within a predefined detection area in surroundings of the vehicle, (iii) ascertaining pieces of distance information between the vehicle and the other road users and/or the infrastructure objects from the internal accident-relevant driving data and the received external, accident-relevant driving data, (iv) buffering, for a predefinable period of time, the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information in the buffer memory, and (v) transmitting and securing, after an accident is recognized, the internal, accident-relevant driving data, external, accident-relevant driving data, and the pieces of distance information buffered in the buffer memory, which are suitable for providing a three-dimensional reconstruction of a course of events leading to the accident, in a permanent memory of the memory device, wherein the three-dimensional reconstruction of the events leading to the accident include a depiction of the vehicle and of other road users, including other vehicles, and/or of infrastructure objects within a detection area, and wherein the buffer memory includes a ring memory”. 
	Examiner respectfully disagree, applicant is reminded that claims must be given their broadest reasonable interpretation. Kang et al specifically at paragraphs [0005-0010], [0018-0019], [0021], [0097], [0195-0204], [0247], and [0270] teaches a storage unit and a controller configured to evaluate sensor data (accident relevant driving data of the vehicle) also further in paragraphs [0024-0027], [0132], and [0392], Kang et al teaches receiving accident associated information from peripheral vehicles located in a predetermined radius or from a witness vehicle. Furthermore, Kang et al in at least paragraphs [0033], [0195], [0199-0204], and [0350] teaches ascertaining pieces of distances between the vehicle and the other road users, for example at paragraphs 0202-0204 Kang et al teaches measuring distances between the vehicle and a moving object as part of the information that may be stored and requested as accident associated information. Furthermore, Kang et al teaches transmitting and securing after an accident is recognized, the internal, accident-relevant driving data, external accident-relevant driving data, and the pieces of distance information stored in the storage unit which are suitable for providing a three-dimensional reconstruction of a course of events leading to the accident. Specifically at paragraphs [0305-0315], [0321], [0338], [0341-0344], [0372], [0387], and [0412], Kang et al teaches reconstruction of 3D volume depicting the accident using accident associated images captured by the vehicle and the peripheral vehicle. Also in figure 54 and paragraph 0341, Kang et al teaches an for providing a three-dimensional reconstruction of a course of events leading to the accident. Furthermore, Kang et al teaches wherein the three-dimensional reconstruction of the events leading to the accident include a depiction of the vehicle and of other road users, including other vehicles, and/or of infrastructure objects within a detection area. Specifically at paragraphs [0305-0315], [0321], [0333-0334], [0338], [0341-0344], [0372], [0387], [0412], and [Figures 43-49, and 53-54], Kang et al teaches a 3D volume reconstruction of the accident in which vehicles A and B and other detected objects are depicted on the basis of the 3D volume reconstructed by the 3D reconstruction unit. As such, under the broadest reasonable interpretation, Kang et al teaches wherein the three-dimensional reconstruction of the events leading to the accident include a depiction of the vehicle and of other road users, including other vehicles, and/or of infrastructure objects within a detection area. 
	Moreover, in regards to applicants arguments for not providing facie case of obviousness and only relying on hindsight in reaching obviousness determination without any evidence to support a proper obviousness finding, the examiner respectfully disagree. The examiner recognizes that obviousness can only be established by 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 8, the recited limitations “the oldest buffered data” and “the newest data” at lines 4-5 are indefinite. There is insufficient antecedent basis for these limitations in the claim. 
As regards claim 9, “a three-dimensional reconstruction” at line 2 is indefinite. It is unclear to the examiner if this is referring to the three-dimensional reconstruction recited in claim 7 or a new three-dimensional reconstruction. Moreover, the claim as a whole is also indefinite. The claim reads as follows “wherein a three-dimensional reconstruction, obtained from the permanently stored data, of the course of events leading to the accident with a depiction of the associated vehicle, and (i) the other road users and/or (ii) the infrastructure objects, within the predefined detection area”. It is unclear to the examiner what the “wherein” in the claim is meant to refer to.  The claims recited wherein a three-dimensional reconstruction, and then details the three-dimensional reconstruction, but does not indicated what is happening with the three-dimensional reconstruction. 
As regards claim 12, the recited limitation “infrastructure objects” at line 5-6 is indefinite. It is unclear to the examiner if the recited limitation is referring back to the recited infrastructure objects recited in claim 7 at lines 6-7 or is a new limitation. 


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “wherein a three-dimensional reconstruction, obtained from the permanently stored data, of the course of events leading to the accident with a depiction of the associated vehicle, and (i) the other road users and/or (ii) the infrastructure objects, within the predefined detection area”.  However, as best understood by the Examiner (see rejection under 35 USC 112(b) above), these limitations are already encompassed in the limitations of claim 7 as amended.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US20160275790) in view of Pohlenz (US20200098200).
As regards claim 1, Kang et al teaches a data recorder system for a vehicle, comprising (see at least [0005-0010] and [0203]): an evaluation and control unit and a memory device; wherein the evaluation and control unit and the memory device configured to perform the following (see at least [0007], [0009], [0016-0021], and [0096]): (i) continuously evaluating internal, accident-relevant driving data, which are detected and provided by at least one sensor unit of the vehicle (see at least [0018-0019], [0021], and [0195-0202]), (ii) receiving external, accident-relevant driving data, from a communication device from other road users and/or from infrastructure objects, which are situated within a predefined detection area in surroundings of the vehicle (see at least [0018-0020], [0027], [0132], [0392], and [claim 3]), (iii) ascertaining pieces of distance information between the vehicle and the other road users and/or the infrastructure objects from the internal accident-relevant driving data and the received see at least [0033], [0195], [0199-0202], and [0350]), (iv) store for a predefinable period of time the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information in storage unit (see at least [0310-0312]), and (v) transmitting and securing after an accident is recognized, accident-relevant driving data, external, accident-relevant driving data, and the pieces of distance information stored in the storage unit which are suitable for providing a three-dimensional reconstruction of a course of events leading to the accident, in a permanent memory of the memory device (see at least [0305-0315], [0321], [0338], [0341-0344], [0372], [0387], and [0412], Kang et al teaches reconstruction of 3D volume depicting the accident using accident associated images captured by the vehicle and the peripheral vehicle.); wherein the three-dimensional reconstruction of the events leading to the accident include a depiction of the vehicle and of other road users, including other vehicles, and/or of infrastructure objects within a detection area, and wherein the buffer memory includes a ring memory (see at least [0305-0315], [0321], [0333-0334], [0338], [0341-0344], [0372], [0387], [0412], and [Figures 43-49, and 53-54], Kang et al teaches a 3D volume reconstruction of the accident in which vehicles A and B and other detected objects are depicted on the basis of the 3D volume reconstructed by the 3D reconstruction unit. As such, under the broadest reasonable interpretation, Kang et al teaches wherein the three-dimensional reconstruction of the events leading to the accident include a depiction of the vehicle and of other road users, including other vehicles, and/or of infrastructure objects within a detection area.).
Kang et al do not specifically teach the buffering step of the claim, wherein the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information is buffered in a buffer memory of the memory device for a predefinable period of time and wherein the buffer memory include a ring memory, and transmitting the buffered data which are suitable for reconstructing a course of events leading to the accident, in a permanent memory of the memory device. 
Pohlenz teaches wherein the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information is buffered in an buffer memory of the memory device for a predefinable period of time and wherein the buffer memory include a ring memory (see at least [0011-0012], [0016], and [0041-0043]), and transmitting the buffered data which are suitable for reconstructing a course of events leading to the accident, in a permanent memory of the memory device (see at least [0011-0012], [0016], and [0041-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang et al accident management apparatus which include data recorder of an accident to incorporate the teachings of Pohlenz wherein the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information is buffered in an buffer memory of the memory device for a predefinable period of time and wherein the buffer memory include a ring memory, and transmitting the buffered data which are suitable for reconstructing a course of events leading to the accident, in a permanent 
As regards claim 2, Kang et al teaches wherein the internal and/or external, accident-relevant driving data encompass vehicle surroundings data of a surroundings sensor system and/or vehicle status data of a vehicle sensor system of individual vehicles and/or position data of the individual vehicles and/or of the infrastructure objects (see at least [0008], [0097], [0203-0204], [0232], [0247], [0307], and [0310-0313]).
As regards claim 3, Kang et al teaches wherein the pieces of distance information encompass relative distances and/or relative velocities of vehicles among one another (see at least [0033], [0195], [0199-0202], [0209], and [0273]), and relative distances of the vehicles to the infrastructure objects (see at least [0033], [0195], [0199-0202], [0209], and [0273]).
As regards claim 4, Kang et al teaches wherein the detection area is predefined over a maximum distance to the vehicle (see at least [0019], [0115], [0200], [0234], and [0247]). 
As regards claim 5, Kang et al teaches wherein the predefined maximum distance is a function of an instantaneous velocity of the vehicle and/or of a traffic density and/or of a quality of the communication with the other road users and/or with infrastructure objects (see at least [0116-0117], Kang et al teaches a distance as a function of D2D communication between vehicles.).
As regards claim 6, Kang et al teaches wherein the memory device is in the vehicle and/or in a cloud (see at least [0310-0312]).
Kang et al teaches a method for recording accident-relevant driving data, comprising (see at least [0005-0010] and [0203]): detecting and evaluating. Via an evaluation and control unit, internal, accident-relevant driving data from at least one sensor unit of an associated vehicle (see at least [0018-0019], [0021], and [0195-0202]), and external, accident-relevant driving data, which are provided by other road users and/or by infrastructure objects within a predefined detection area in surroundings of the associated vehicle (see at least [0018-0020], [0027], [0132], [0392], and [claim 3]); ascertaining via the evaluation and control unit, pieces of distance information between the associated vehicle, the other road users and/or the infrastructure objects, based on the internal, accident- relevant driving data and the external, accident-relevant driving data (see at least [0033], [0195], [0199-0202], and [0350]); continuously storing the internal, accident relevant driving data, the external, accident relevant driving data and the pieces of distance information (see at least [0310-0312]); wherein the stored internal, accident relevant driving data, the stored external, accident relevant driving data, and the stored pieces of distance information are suitable providing a three-dimensional of a course of events leading to an accident, and the stored internal, accident relevant driving data, the stored external, accident relevant driving data, and the stored pieces of distance information being permanently stored after the accident is recognized (see at least [0305-0315], [0321], [0338], [0341-0344], [0372], [0387], and [0412], Kang et al teaches reconstruction of 3D volume depicting the accident using accident associated images captured by the vehicle and the peripheral vehicle.).
Kang et al do not specifically teach the buffering step of the claim, wherein the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information is continuously buffered in a buffer memory and wherein the buffer memory includes a ring memory, wherein the buffered internal, accident relevant driving data, the buffered external, accident relevant driving data, and the buffered pieces of distance information are suitable for reconstructing a course of events leading to an accident, and wherein the buffered data which are suitable for reconstructing a course of events leading to the accident being permanently stored after the accident is recognized.  
Pohlenz teaches wherein the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information is continuously buffered in a buffer memory and wherein the buffer memory include a ring memory (see at least [0011-0012], [0016], and [0041-0043]), wherein the buffered internal, accident relevant driving data, the buffered external, accident relevant driving data, and the buffered pieces of distance information are suitable for reconstructing a course of events leading to an accident (see at least [0011-0012], [0016], and [0041-0043]), and wherein the buffered data which are suitable for reconstructing a course of events leading to the accident being permanently stored after the accident is recognized (see at least [0011-0012], [0016], and [0041-0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang et al accident management apparatus which include data recorder of an accident to incorporate the teachings of Pohlenz wherein the internal, accident-relevant driving data and the received external, 
As regards claim 8, Kang et al teaches wherein the external, accident-relevant driving data are cyclically received from the other road users and/or from the infrastructure objects and are buffered for a predefinable period of time, the oldest buffered data being overwritten by the newest data (see at least [0232]).
As regards claim 9, Kang et al teaches wherein a three-dimensional reconstruction, obtained from the permanently stored data of the course of events leading to the accident with a depiction of the associated vehicle (see at least [0315] and [0320-0321]), and (i) the other road users and/or (ii) the infrastructure objects, within the predefined detection area (see at least [0315] and [0320-0321]).
As regards claim 10, Kang et al teaches wherein the internal, accident-relevant driving data and/or external, accident- relevant driving data encompass vehicle surroundings data of a surroundings sensor system, and/or vehicle status data of a vehicle sensor system of individual vehicles, and/or position data of the individual (see at least [0008], [0097], [0203-0204], [0232], [0247], [0307], and [0310-0313]).
As regards claim 11, Kang et al teaches wherein the detection area is predefined over a maximum distance (see at least [0019], [0115], [0200], [0234], and [0247]).
As regards claim 12, Kang et al teaches wherein the predefined maximum distance is a function of: (i) an instantaneous velocity of the associated vehicle, and/or (ii) a traffic density and/or (iii) a quality of a communication with the other road users, and/or (iv) a quality of a communication with infrastructure objects (see at least [0116-0117], Kang et al teaches a distance as a function of D2D communication between vehicles.).
As regards claim 13, Kang et al teaches wherein the internal, accident-relevant driving data, the external, accident-relevant driving data, and the pieces of distance information, are stored in a memory device in the vehicle (see at least [0310-0312]).
As regards claim 14, Kang et al teaches wherein the internal, accident-relevant driving data, the external, accident-relevant driving data, and the pieces of distance information are transmitted to and stored in a cloud (see at least [0017], [0033], [0130-0131], [0204], [0234-0239], [0243], and [0247]).
As regards claim 15, Kang et al teaches wherein vehicles within the predefined detection area are combined to form a virtual group of vehicles (see at least [0261] and [0291]).
As regards claim 16, Kang et al teaches wherein vehicle-related, accident-relevant driving data and pieces of distance information for each of the vehicles of the (see at least [0017], [0033], [0130-0131], [0204], [0234-0239], [0243], and [0247]), the vehicle-related, accident-relevant driving data and pieces of distance information of an affected vehicle of the virtual group of vehicles being stored permanently in the cloud after an accident (see at least [0017], [0033], [0130-0131], [0204], [0234-0239], [0243], and [0247]). 

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US20160275790) in view of Pohlenz (US20200098200) in view of Rieth (US20170197632). 
As regards claim 17, Kang et al teaches a device for a vehicle for recording accident-relevant driving data comprising; an evaluation and control unit and memory device (see at least [0005-0010] and [0203]); wherein the evaluation and control unit is configured to perform the following: detecting and evaluating, via the evaluation and control unit, internal, accident-relevant driving data from at least one sensor unit of an associated vehicle (see at least [0018-0019], [0021], and [0195-0202]), and external, accident-relevant driving data, which are provided by other road users and/or by infrastructure objects within a predefined detection area in surroundings of the associated vehicle (see at least [0018-0020], [0027], [0132], [0392], and [claim 3]); ascertaining, via the evaluation and control unit, pieces of distance information between the associated vehicle, the other road users and/or the infrastructure objects, based on the internal, accident- relevant driving data and the external, accident-relevant driving data (see at least [0033], [0195], [0199-0202], and [0350]); continuously storing the internal, accident relevant driving data, the external, accident relevant driving data and (see at least [0310-0312]); wherein the stored internal, accident relevant driving data, the stored external, accident relevant driving data, and the stored pieces of distance information are suitable for providing a three-dimensional reconstruction of a course of events leading to an accident (see at least [0305-0315], [0321], [0338], [0341-0344], [0372], [0387], and [0412], Kang et al teaches reconstruction of 3D volume depicting the accident using accident associated images captured by the vehicle and the peripheral vehicle.), and the stored internal, accident relevant driving data, the stored external, accident relevant driving data, and the stored pieces of distance information being permanently stored after the accident is recognized (see at least [0305-0315] and [0387]), wherein the internal, accident relevant driving data, the external, accident relevant driving data, and the pieces of distance information are provided for at least safety function (see at least [0110] and [0351]), and/or for at least one vehicle function, wherein the at least one vehicle function includes an automated driving function which assumes at least partially an actual driving task.
However, Kang et al do not specifically teach the buffering step of the claim, wherein the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information is continuously buffered in a buffering memory for a predefinable period of time and wherein the buffer memory include a ring memory, wherein the buffered internal, accident relevant driving data, the buffered external, accident relevant driving data, and the buffered pieces of distance information are suitable for reconstructing a course of events leading to an accident, 
Pohlenz teaches wherein the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information is continuously buffered in a buffer memory for a predefinable period of time and wherein the buffer memory include a ring memory (see at least [0011-0012], [0016], and [0041-0043]), wherein the buffered internal, accident relevant driving data, the buffered external, accident relevant driving data, and the buffered pieces of distance information are suitable for reconstructing a course of events leading to an accident (see at least [0011-0012], [0016], and [0041-0043]), and wherein the buffered data which are suitable for reconstructing a course of events leading to the accident being permanently stored after the accident is recognized (see at least [0011-0012], [0016], and [0041-0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang et al accident management apparatus which include data recorder of an accident to incorporate the teachings of Pohlenz wherein the internal, accident-relevant driving data and the received external, accident-relevant driving data and the pieces of distance information is continuously buffered in a buffer memory for a predefinable period of time and the buffer memory include a ring memory, wherein the buffered internal, accident relevant driving data, the buffered external, accident relevant driving data, and the buffered pieces of distance information are suitable for reconstructing a course of events leading to an accident, and wherein the buffered data which are suitable for reconstructing a course of events 
Furthermore, Kang et al as modified by Pohlenz do not specifically teach wherein the internal, accident relevant driving data, the external, accident relevant driving data, and the pieces of distance information being provided for at least one vehicle function, wherein the at least one vehicle function includes an automated driving function which assumes at least partially an actual driving task.
Rieth teaches wherein the internal, accident relevant driving data, the external, accident relevant driving data, and the pieces of distance information being provided for at least one vehicle function (see at least [0005], [0020], [0022-0025], and [0036]), wherein the at least one vehicle function includes an automated driving function which assumes at least partially an actual driving task (see at least [0005], [0020], [0022-0025], and [0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang et al accident management apparatus which include data recorder of an accident to incorporate the teachings of Pohlenz wherein the internal, accident relevant driving data, the external, accident relevant driving data, and the pieces of distance information being provided for at least one vehicle function, wherein the at least one vehicle function includes an automated driving function which assumes at least partially an actual driving task. This would be done to increase safety and prevent accidents (see Rieth para 0002).
Kang et al teaches wherein the at least one driving function uses the internal, accident relevant driving data, the external, accident relevant driving data, and the pieces of distance information in planning a trajectory for the vehicle (see at least [0008], [0097], [0203-0204], [0232], [0247], [0307], and [0310-0313]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDALLA A KHALED/           Examiner, Art Unit 3667   

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667